Citation Nr: 1020395	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The Veteran testified at a video conference before the 
undersigned Veterans Law Judge in December 2009.  A 
transcript of the hearing is of record.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that tinnitus began in service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A review of the Veteran's service treatment records shows 
that upon enlistment into service in January 1971, his ears 
and eardrums were noted to be normal and no complaints of 
ringing were noted.  During service in October 1977, he 
reported hearing loss and the examiner wrote that there was a 
slight decrease in overall acuity after his return from 
Vietnam.

After reviewing the evidence of record and when resolving 
doubt in the Veteran's favor, the Board finds that service 
connection for tinnitus is warranted.  At the outset, the 
Board points out that the Veteran currently complains of 
tinnitus and that tinnitus is generally a subjective 
sensation that cannot be objectively identified.  In light of 
his subjective complaints, the Board finds that a current 
tinnitus disability is present.  

The record shows that the Veteran attributes his tinnitus to 
service.  In this regard, the Board notes that the DD-214 
shows that his military occupational specialty was an 
infantryman.  He is competent to describe the nature and 
extent of his in-service noise exposure, which is consistent 
with his military occupational specialty as an infantryman.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board concedes in service 
exposure.  

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, he is competent to report symptoms of tinnitus 
because this requires only personal knowledge as it comes to 
him through his senses and is a subjective sensation.  Layno, 
6 Vet. App. at 470.  He has indicated that he experienced 
symptoms of tinnitus beginning in service.  As in service 
noise exposure has been conceded and as he is competent to 
testify to the ringing in his ears, the benefit of the doubt 
is afforded to the Veteran and service connection for 
tinnitus is warranted.  
	
	The Board notes the March 2008 VA examination afforded to the 
Veteran, wherein the examiner noted that there was no 
evidence of tinnitus in service.  While the examiner noted 
noise exposure incurred in Vietnam, he failed to discuss the 
service treatment records notation of a decrease in acuity 
after his return from Vietnam.  The Board finds the VA 
examination to be inadequate and thus, rejects the negative 
opinion. 
	
	Therefore, affording the Veteran the benefit of the doubt, 
the evidence shows in service noise exposure, a current 
disability, and a continuity of symptomatology since service.  
Service connection for tinnitus is granted.  
	
Finally, a discussion addressing whether the mandates of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been 
complied with is not warranted.  To the extent necessary, VA 
has fulfilled its duty to notify and to assist the Veteran in 
the development of his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)).  In light of the 
determination reached in this case, no prejudice will result 
to the Veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for tinnitus is granted. 


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.

The Board finds that another examination and opinion should 
be obtained with respect to the claim for bilateral hearing 
loss.  Of note, the Veteran's military occupational specialty 
was an infantryman and the Board has now conceded in service 
noise exposure.  The prior examination noted some noise 
exposure, but did not discuss the significant, if any, of 
hearing loss on entrance.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the 
VAMC Gainesville, Florida, for the period 
from April 2008 to the present.

2.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his hearing loss and active duty 
service.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or higher) that his current 
symptoms are causally related to service, 
or, if preexisting hearing loss is shown, 
whether his preexisting hearing loss was 
aggravated by service.  

Any opinions offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The examiner is to 
assume that the Veteran had noise exposure 
in-service. 

The claims file must be reviewed in 
conjunction with the examination and the 
examiner must indicate that such review 
occurred.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


